DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed method steps as recited in claims 54, 56, 58 & 59 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  To be more specific, none of the “receiving step”, “identifying step”, two “using steps” and “forwarding step” as recited in claim 54, and “storing step” recited in each of claims 56, 58 & 59, can be found in any part of the entire drawing set.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it does not correspond to the newly claimed invention as recited in the newly added claims 54-73.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The newly claimed subject matter of “A method of processing packets associated with a logical switching element implemented by a plurality of physical switching elements executing on a plurality of host computers on which a plurality of machines execute, the method comprising: at a first physical switching element of a first host computer: receiving a packet from a first machine associated with the logical switching element; identifying, for the packet, a logical ingress port of the logical switch that is associated with the packet; using the logical ingress port to identify, for the packet, a logical egress port of the logical switch that is associated with the packet; using the logical egress port to identify, for the packet, a physical egress port of the first host computer to use to send the packet along to a second machine associated with the logical egress port; forwarding, from the identified physical egress port, the packet with an encapsulating header that stores the logical egress port.” as recited in claim 54, “storing the logical ingress port in the encapsulating header along with the logical egress port” as recited in claim 56, “storing an identifier for the logical switching element as an additional claim 58, and “storing a stage of packet processing by the logical switching element as an additional context tag in the encapsulating header to further facilitate the processing of the packet by the subsequent physical switching element” as recited in claim 59, each does not have support of proper antecedent basis from the original disclosure.  To be more specific, none of the above steps as recited can be found in any part of the original disclosure.
Claim Objections
Claims 61-63, 71-73 are objected to because of the following informalities:   
 	The term of “MAC” recited in claims 61, 63, 71 & 73, and the term of “VLAN” as recited in claims 62 and 72, must be further defined as to what they stand for.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 54-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claimed features of “A method of processing packets associated with a logical switching element implemented by a plurality of physical switching elements executing on a plurality of host computers on which a plurality of machines execute, the method comprising: at a first physical switching element of a first host computer: receiving a packet from a first claim 54, “storing the logical ingress port in the encapsulating header along with the logical egress port” as recited in claim 56, “storing an identifier for the logical switching element as an additional context tag in the encapsulating header to further facilitate the processing of the packet by the subsequent physical switching element” as recited in claim 58, “storing a stage of packet processing by the logical switching element as an additional context tag in the encapsulating header to further facilitate the processing of the packet by the subsequent physical switching element” as recited in claim 59, “A non-transitory machine readable medium storing a program which when executed by at least one processing unit processes packets associated with a logical switching element implemented by a plurality of physical switching elements executing on a plurality of host computers on which a plurality of machines execute, the program comprising sets of instructions for: at a first physical switching element of a first host computer: receiving a packet from a first machine associated with the logical switching element; identifying, for the packet, a logical ingress port of the logical switch that is associated with the packet; using the logical ingress port to identify, for the packet, a logical egress port of the logical switch that is associated with the packet; using the logical egress port to identify, for the packet, a physical egress port of the first host computer to use to send the packet along to a second machine associated with the logical claim 64, “a set of instructions for storing the logical ingress port in the encapsulating header along with the logical egress port” as recited in claim 66, “a set of instructions for storing an identifier for the logical switching element as an additional context tag in the encapsulating header to further facilitate the processing of the packet by the subsequent physical switching element” as recited in claim 68, and “a set of instructions for storing a stage of packet processing by the logical switching element as an additional context tag in the encapsulating header to further facilitate the processing of the packet by the subsequent physical switching element” as recited in claim 69, each contains subject matter which was not described in the original specification.  To be more specific, none of the above steps or sets of instructions as recited can be found in any part of the original disclosure.
 	Claims 55, 57, 60-63, 65, 67, 70-73 are rejected for depending on claims 54 and 64, respectively.
Claims 54-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 54, lines 7, 9-10, each term of “the logical switch” lacks antecedent basis.  Is it referring to the logical switching element as recited in line 1?  Lines 14-15, it is unclear as to where the packet is forwarded to and when the encapsulating header is added to the packet before being forwarded.
belongs is implemented by the plurality of physical switching elements exchanging packets with encapsulating tunnel headers”.  It is also unclear as to where the encapsulating tunnel headers are coming from.
 	Claims 56-63 are rejected for depending on claim 54.
 	Claims 64-73 are rejected for substantially same reasons as claims 54-63, except each claim is in non-transitory machine readable medium (CRM) claim format.
Double Patenting
Claims 54, 56-58, 64, 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 12, 16, 17, 21 and 27 of Casado et al. in Patent No. US 9,300,603 B2, in view of Almulhem et al. in Patent No. US 6,574,230 B1, hereinafter referred to as Almulhem, because of the following reasoning:
 	Regarding claim 54, by omitting the features of utilizing the processing pipeline and the storage of the set of context tag values, interpreting the process of physical to logical mapping, logical processing and logical to physical mapping as the claimed identifying steps and two using steps, and further adopting conventional feature of forwarding the packet with encapsulating header taught by Almulhem (col. 8, line 64 to col. 9, line 19), the combination of claims 1 and 6 of Patent No. US 9,300,603 B2 in view of Almulhem disclose substantially same invention as claim 54 of the instant application.
 	By the same omissions and interpretations, claim 2 of Patent No. US 9,300,603 B2 in view of Almulhem disclose substantially same invention as claims 56 and 57.
 	Furthermore, also by the same omissions and interpretations, claim 12 of Patent No. US 9,300,603 B2 in view of Almulhem disclose substantially same invention as claim 58.

 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

In view of the objections to the drawings and specification and the rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner hereby reserves the right to apply any prior art of record for future prior art rejection purpose once the above objections and rejections are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Almulhem et al. ‘135, Kucharczyk et al., Banerjee, Biswas et al. ‘450 & ‘5485, and Dunbar et al. are all cited to show the conventional feature of data packet transmission utilizing context tag and logical routing/switching element similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465